TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 20, 2013



                                       NO. 03-12-00007-CV


                                    Alvie Campbell, Appellant

                                                  v.

                                Wells Fargo Bank, N.A., Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on January 3, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.